DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                     ACACIA E. DAVIS, Individually
                             Appellant,

                                    v.

  DEBORAH HENGEN, as Co-Personal Representative of the Estate of
CLIFFORD DAVIS, ACACIA E. DAVIS, as Co-Personal Representative of
  the Estate of CLIFFORD DAVIS, and THE ESTATE OF CLIFFORD
                        DAVIS, deceased,
                           Appellees.

                             No. 4D15-966

                             [May 11, 2016]

                         CORRECTED OPINION

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; Howard H. Harrison and Roger B.
Colton, Senior Judges; L.T. Case No. 2014CA010928XXXXMB.

  Douglas H. Reynolds and Jeffrey M. Fauer of Tripp Scott, P.A., Fort
Lauderdale, for appellant.

   Julie H. Littky-Rubin and Christa L. McCann of Clark, Fountain, La
Vista, Prather, Keen & Littky-Rubin, LLP, West Palm Beach, for appellees.

MAY, J.

    Does a child, who has reached the age of majority, have standing to
bring a claim for unpaid child support owed pursuant to a marital support
agreement if the parent has filed a claim? The answer: no. We therefore
affirm.

    The parents entered into a marital and property settlement agreement,
which was incorporated into the final judgment of dissolution. Pursuant
to the agreement, the father was obligated to pay the mother monthly child
support for their daughter. The father died intestate, survived by his
daughter, the mother, and his current wife. At the time of his death, the
father owed child support arrearages.
   The daughter and current wife were appointed co-personal
representatives of the father’s estate. The mother filed a statement of claim
against the estate for the child support arrearages. The mother later filed
an amended statement of claim and an independent complaint against the
co-personal representatives and estate for the arrearages.

   The daughter also filed a statement of claim against the estate for the
child support arrearages. The current wife, as co-personal representative,
objected to the daughter’s claim. The daughter also filed an independent
complaint against the co-personal representatives and the estate for the
child support arrearages.

   The current wife moved to dismiss the daughter’s complaint, arguing
she lacked standing to pursue the child support arrearages because the
rights vested solely in her mother. The daughter then moved to consolidate
her action with the mother’s action. The daughter also petitioned the
probate court for appointment of an administrator ad litem because she
was unable to represent the estate as a co-personal representative due to
her statement of claim against it.

    The trial court granted the motion to dismiss for three reasons: (1) a
conflict in counsel representing the mother and daughter for the same
arrearages; (2) a conflict in the daughter as co-personal representative and
claimant; and (3) the mother having the vested right to the child support,
citing Kranz v. Kranz, 661 So. 2d 876 (Fla. 3d DCA 1995). The trial court
denied the daughter’s motion to consolidate, and her motion for rehearing.
The daughter now appeals.

   The daughter argues the trial court erred in dismissing her claim for
lack of standing and conflicts of interest. The current wife responds that
only the mother has the vested right to collect the child support
arrearages. The daughter replies that her mother’s vested right does not
prevent her from pursuing the same claim.

  We have de novo review. Agee v. Brown, 73 So. 3d 882, 885 (Fla. 4th
DCA 2011).

    “Parents have a legal duty to support their children.” Dep’t of Revenue
v. Jackson, 846 So. 2d 486, 492 (Fla. 2003); see § 61.09, Fla. Stat. (2015).
“An obligation to pay accrued support is not extinguished even when the
child reaches majority, notwithstanding that the parent’s obligation to
support normally ends when a child reaches eighteen.” Kranz, 661 So. 2d
at 878 (citation omitted).


                                     2
   We have held that a child has standing to enforce rights that ripen after
the child reaches the age of majority. Brown v. Brown, 484 So. 2d 1282
(Fla. 4th DCA 1986). But we have never held, nor has any other court
held, that the rights that accrue during the age of minority can be enforced
by anyone other than the child’s legal representative.1

   We affirm. We do not reach the conflict of interest issues raised as they
are unnecessary to our holding.

    Affirmed.

CIKLIN, C.J., and TAYLOR J., concur.

                              *         *         *

    Not final until disposition of timely filed motion for rehearing.




1 We are aware the Third District Court of Appeal has stated in dicta that a child
can pursue child support arrearages as a third party beneficiary. See Newman
v. Newman, 459 So. 2d 1129, 1130 (Fla. 3d DCA 1984). Nevertheless, the court
actually held the custodial parent of an emancipated child retained the right to
enforce child support arrearages that accrued before the child’s emancipation.
Id. Our opinion should not be read to prevent an emancipated child from
pursuing child support arrearages if the parent is unable or unwilling to pursue
them.

                                        3